DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      JAIME LYNN DEVEREAUX,
                             Appellant,

                                    v.

                         CORY STRICKLAND,
                             Appellee.

                              No. 4D18-2777

                         [December 12, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Scott Suskauer, Judge; L.T. Case No. 50-2016-DR-
000533-XXXX-NB.

  Jaime Lynn Devereaux, Boynton Beach pro se.

  Craig A. Boudreau, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d
1150 (Fla. 1979).

GROSS, MAY and CONNER, JJ., concur.


                          *          *          *

  Not final until disposition of timely filed motion for rehearing.